

117 HR 5527 IH: Accountability in Foreign Animal Research Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5527IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mrs. McClain (for herself, Mr. Keller, Ms. Malliotakis, Ms. Herrell, Mr. Mast, Mr. Posey, Mr. Norman, Mr. Crenshaw, Mr. Crawford, Mr. Garbarino, Mr. Weber of Texas, and Mr. Allen) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Secretary of Health and Human Services, acting through the Director of the National Institutes of Health from conducting or supporting research on animals in certain foreign countries, and for other purposes.1.Short titleThis Act may be cited as the Accountability in Foreign Animal Research Act. 2.Prohibition on funding research on animals in certain foreign countries(a)In generalThe Secretary of Health and Human Services, acting through the Director of the National Institutes of Health, may not directly or indirectly conduct or support, through grants, subgrants, contracts, cooperative agreements or other funding vehicles, research that involves testing on vertebrate animals that will be conducted in any of the foreign countries specified in subsection (b). (b)Foreign countries specifiedThe foreign countries specified in this section includes each of the following foreign countries:(1)The People’s Republic of China, including the Hong Kong Special Administrative Region (China).(2)The Republic of Cuba (Cuba).(3)The Islamic Republic of Iran (Iran).(4)The Democratic People’s Republic of Korea (North Korea).(5)The Russian Federation (Russia).(6)Venezuelan politician Nicolas Maduro (Maduro Regime).(7)Such other foreign country that the Secretary of Health and Human Services, in consultation with the Secretary of State and the Secretary of Defense, determines is a foreign adversary. 